EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Fonder on 8/11/21.

The application has been amended as follows: 

In the Claims:
1-8.	(Cancelled)  

9.	(Currently Amended)  A microscope for high-resolution scanning microscopy, the microscope comprising: 
	a sample space for receiving a sample which can be excited to emit fluorescent radiation,
	a lens system comprising a focal plane lying in the sample space and a resolution limit,
	an illumination device comprising an input for receiving illumination radiation and illuminating the sample space with the illumination radiation via the lens system, wherein the lens 
	an imaging apparatus for imaging the point in the focal plane to a diffraction-limited manner through the lens system onto 
	wherein the imaging apparatus comprises a spectrally selective element which generates at least two diffraction disks on the detector at the same time with each diffraction disk corresponding to an individual predetermined wavelength range and the diffraction disks being offset laterally from one another on the detector and overlapping with each other but not covering each other completely, wherein an intensity distribution within each diffraction disks does not depend on wavelength, and wherein the two-dimensional detector has a spatial resolution which resolves a diffraction structure of the at least two diffraction disks,
	a scanning device for displacing the point into various scanning positions with an increment which is smaller than the diameter of the illumination spot,
	an evaluation device for reading the two-dimensional detector, for evaluating the diffraction structure of the at least two diffraction disks from data of the two-dimensional detector and from the scanning positions assigned to the data and for generating an image of the sample with a resolution which is increased beyond the resolution limit, 
	wherein for the purposes of discriminating between at least two predetermined wavelength ranges in the fluorescent radiation of the sample, the microscope comprises [[a]]the spectrally selective element which generates the at least two diffraction disks corresponding to the at least two predetermined wavelength ranges on the two-dimensional detector, the [[Airy]]at least two diffraction disks being offset laterally from one another such that the at least two diffraction disks mutually offset from one another,
	wherein the two-dimensional detector and the spectrally selective element are formed such that the Airy disks lie completely on the same two-dimensional detector at the same time, and
	wherein the evaluation device analyzes image data of each of the [[Airy]]at least two diffraction disks when generating the image of the sample.

10.	(Cancelled).

11.	(Currently Amended)  The microscope according to claim 9, wherein the spectrally selective element spaces the [[Airy]]at least two diffraction disks apart on the two-dimensional detector such that the center of each of the at least two diffraction disks lies outside the other of the at least two diffraction disks

12.	(Currently Amended)  The microscope according to claim 9, wherein the spectrally selective element is chromatically corrected in such a way that the at least two mutually offset [[Airy]]diffraction disks have the same size.

13.	(Currently Amended)  The microscope according to claim 9, wherein the spectrally selective element is arranged in the illumination device but not in the lens system which also acts for the imaging with the result that the illumination spot consists of at least two illumination [[Airy]]diffraction disks which are offset laterally from one another.



15.	(original)  The microscope according to claim 9, wherein the scanning device is a sample stage for shifting the sample in the sample volume.

16.	(original)  The microscope according to claim 9, wherein the spectrally selective element comprises a grating, a prism, a wedge plate and/or a doublet lens.

17.	(Currently Amended)  The microscope according to claim 9, wherein the [[Airy]]at least two diffraction disks offset laterally from one another lie in a common image plane.

Please add new claims 18-22 as follows:
18.	(New)  The microscope according to claim 9, wherein a distance between the at least two diffraction disks on the detector does not scale any color information.

19.	(New)  The microscope according to claim 9, wherein the evaluation device is configured: 
	to analyze image data of the at least two diffraction disks simultaneously by formulating a system of equations, wherein one equation is formulated for each scanning position with each equation including location, fluorescence intensity and wavelength range assignment of fluorescing position as unknown values, and


20.	(New)  The microscope according to claim 9, wherein the detector comprises a detection plane and the imaging apparatus images the at least two diffraction images onto this detection plane.

21.	(New)  The microscope according to claim 9, wherein each of the at least two diffraction disks comprises a center and the centers of the at least two diffraction disk are located outside a region where the at least two diffraction disks overlap.

22.	(New)  The microscope according to claim 9, wherein the at least two diffraction disks have the same diameter on the detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Y LEE/Primary Examiner, Art Unit 2419